Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claims 1, 3 and 6-20 are pending. Claims 2 and 4-5 has been canceled. Claims 6-8, 12, 13, 15, 16 and 18-20 have been withdrawn. Claims 1, 8-10 and 17 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2014/0232956 A1 (Kwon’956) in view of Kim et al. US 2017/0288168 A1 (Kim’168).



a substrate 110 including a display area DA and a bending area BA; 
a thin film transistor (TFT) 160 disposed in the display area DA of the substrate 110;
a plurality of routing wirings 140 (141,142,143) disposed in the bending area BA of the substrate 110; 
an oxide thin layer 130 (insulating patterns 131,132,133 made of the same material as buffer layer 181 (¶ 57) or same material as gate insulating layer 182 or interlayer insulating layer 183 (¶ 60); at least one of 181,182,183 is an oxide as well-known in the art. See details of obviousness analysis below) disposed between the substrate 110 and the plurality of routing wirings 141-143 (see FIGs. 1D, 1E); 
a first planarization layer 185 covering the TFT 160; and
a second planarization layer 188 covering the plurality of routing wirings 140 (141,142,143, see FIG. 1E),
wherein the oxide thin layer 130 (131,132,133) has a pattern corresponding to the plurality of routing wirings 140 (141,142,143) (see FIG. 1B; 130 patterned along the trace of wires 140, ¶ 44),
wherein an upper surface of the oxide thin layer 130 (131,132,133) directly contacts a lower surface of the plurality of routing wirings 140 (141,142,143) in the bending area BA (FIGs. 1D, 1E), and a lower surface of the oxide thin layer 130 (131,132,133) directly contacts an upper surface of the substrate 110 in the bending area BA (FIGs. 1D & 1E), 
wherein at least a part of the second planarization layer 188 (parts between traces of wiring structures 130,140,150 shown in FIG. 1B) directly contacts an upper surface of the substrate 110 in the bending area BA (e.g. a surface region of substrate 110 between patterns 131,132 that is exposed as shown in FIG. 1D), 

wherein the second planarization layer 188 has a thickness less than a thickness of the first planarization layer 185,
wherein the plurality of routing wirings 140 (three-layer structure of Ti, Al, and Ti, ¶ 55) comprise: 
a first metal (Ti of Ti/Al/Ti 140) on the substrate 110; 
a second metal (Al of Ti/Al/Ti 140) on the first metal; and 
a third metal (Ti of Ti/Al/Ti 140) on the second metal.
Kwon’956 insulating layer 130 between the substrate and the wirings 140 can be made of the same material as buffer layer 181 (¶ 57) or same material as gate insulating layer 182 or interlayer insulating layer 183 (¶ 60). Kwon’956 further discloses the first metal of wirings 140 is Ti of the three layer structure of Ti/Al/TI (¶ 55). 
Kwon’956 does not explicitly disclose the insulating layer 130 is an oxide thin layer comprises an oxide of the first metal (Ti) which is a same metal included in the plurality of routing wirings 140 (Ti/Al/Ti, ¶ 55), and wherein the oxide thin layer is formed through a reactive sputtering process of simultaneously forming the first metal. 
However, Kim’168 teaches (FIG. 2) a display device comprising a bendable substrate 110 (¶ 46) and a buffer layer 202 formed over the entire surface of the substrate 110, wherein the buffer layer 202 can be formed of titanium oxide (¶ 60). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kwon’956’s buffer layer 181 using titanium oxide as taught by Kim’168 as an obvious well-known material choice to form the buffer layer in a flexible display. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125. In this 
It is further obvious to form Kwon’956’s insulating layer 130 using titanium oxide since Kwon’956 discloses the insulating layer 130 being formed from the same material as the buffer layer 181 (¶ 57), i.e. titanium oxide buffer as taught by Kim’168. 
As such, Kwon’956 as modified by Kim’168 teaches an oxide thin film 130 comprises an oxide of first metal Ti which is a same metal that is included in the wiring 140 (Ti/Al/Ti, ¶ 55). 
The limitation “the oxide thin layer is formed through a reactive sputtering process of simultaneously forming the first metal” pertains to the process in which the oxide thin layer may be formed, which does not render the device claimed structurally distinguishable over the titanium oxide layer taught by the combination of Kwon’956 and Kim’168. 
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
In re claim 3, it would be obvious to form Kwon’956’s insulating layer 130 using titanium oxide in view of Kim’168 as explained above. As, such, the oxide thin layer comprises titanium oxide (TiOx).

In re claim 9, Kwon’956 discloses (e.g. FIGs. 1A-1E) wherein the first metal (Ti/Al/Ti, ¶ 55) comprises titanium (Ti), the third metal (Ti/Al/Ti, ¶ 55) comprises titanium (Ti), and the second metal (Ti/Al/Ti, ¶ 55) comprises aluminum (Al). A three-layer structure wiring layer 140 composed of Ti/Al/Ti (¶ 55).

In re claim 10, Kwon’956 discloses (FIGs. 1A & 1E) further comprising: 
a display part 120 (FIG. 1A) in the display area DA of the substrate 110, 
wherein the display part 120 comprises (FIG. 1E): 
the thin film transistor (TFT) 160 for controlling a data current flowing to a light emitting device 170 (¶ 53); 
the first planarization layer 185 covering the TFT 160; 
a light emitting device layer 174 provided on the first planarization layer 185 and connected to the TFT 160 (¶ 53); and 


In re claim 14, Kwon’956 discloses (e.g. FIGs. 1A-1E) the plurality of routing wirings 140 (141,142,143) comprises a material which is the same as a material of a gate electrode 162 of the TFT 160 (wire 140 made of the same material as gate electrode 162, ¶ 61). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon’956 in view of Kim’138 as applied to claim 10 above, and further in view of Huang et al. US 2019/0287433 A1 (Huang).
In re claim 11, Kwon’956 discloses (e.g. FIGs. 1E) the second planarization layer 188 may be made of a polymer sheet, e.g. urethane acrylates, to ensure flexibility and prevent cracks (¶ 58). Kwon’956 teaches the first planarization layer 185 is an overcoat layer that planarizes surface of TFT (¶ 53). Kwon’956 does not explicitly discloses the first planarization layer comprises the same material as the second planarization layer 188
However, Huang discloses a flexible display (e.g. FIG. 3) comprising a planarization layer 308 between the TFT and pixel electrode of the light emitting element 309, wherein the planarization layer 308 can be an urethane acrylate resin (¶ 51). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kwon’956’s planarization layer 185 using urethane acrylate resin as taught by Huang as a suitable planarizing material to achieve flat surface, which is the same material as that used by Kwon’956 to form the second planarization layer 188.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125

17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon’956 in view of Kim’138 as applied to claim 1 above, and further in view of Tomioka et al. US 2017/0371195 A1 (Tomioka’195).
In re claim 17, Kwon’956 discloses the claimed invention including the wiring 140 in the bending area BA of the flexible display has a three-layer structure composed of Ti, Al, and Ti (¶ 55). Kwon’956 does not explicitly disclose the second metal (Al) is thicker than the first metal (Ti) and the third metal (Ti). 
Tomioka’195 teaches (e.g. FIGs. 1-2) a display device comprising wirings 30 (L1,L2) arranged in a bend area BA of a flexible substrate 11, wherein the wirings 30 (L1,L2) has a multilayer structure of a Ti/Al/Ti stack and the thicknesses are 0.1µm, 0.5µm, and 0.05µm, respectively (¶ 32), wherein the second metal Al (0.5µm) is thicker than the first and third metals Ti (0.1µm and 0.05 µm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kwon’956’s Ti/Al/Ti wiring 140 such that the middle conductive layer Al (second metal) is thicker than the conductive layer Ti (first and second metals) as taught by Tomioka’195 to provide a bendable wire in the bend area of a bendable display with good reliability.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9-11, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815